IN THE SUPREME COURT OF THE STATE OF IDAHO
                               Docket No. 42004
CHARLES EDWARD LEPPER and JANICE )
LEPPER, husband and wife,          )
                                   )
    Plaintiff-Appellant,           )
                                   )
v.                                 )
                                   )
                                                             Twin Falls, November 2015
EASTERN IDAHO HEALTH SERVICES,     )
INC., d/b/a EASTERN IDAHO REGIONAL )
                                                             2016 Opinion No. 25
MEDICAL CENTER and STEPHEN R.      )
MARANO, M.D.,                      )
                                                             Filed: March 4, 2016
                                   )
    Defendants-Respondents,        )
                                                             Stephen W. Kenyon, Clerk
                                   )
and                                )
                                   )
JOHN DOE PERSONS OR ENTITIES I     )
through X,                         )
                                   )
    Defendants.                    )
       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       District court judgment, vacated and remanded.

       Nalder Law Office, Idaho Falls, for appellant. G. Lance Nalder argued.

       Quane Jones McColl, PLLC, Boise, for respondent Stephen R. Marano, M.D.
       Marvin Smith argued.

       Smith & Banks, PLLC, Idaho Falls, for respondent Eastern Idaho Regional
       Medical Center. Matthew McColl argued.
                        _________________________________
BURDICK, Justice
       This appeal arose from a medical malpractice suit, where Charles and Janice Lepper (the
Leppers) alleged the negligence of Eastern Idaho Health Service, Inc. d/b/a Eastern Idaho
Regional Medical Center (EIRMC) and Dr. Stephen R. Marano, (Dr. Marano) rendered Charles
Lepper a paraplegic. The Leppers appeal the Bonneville County district court’s grant of
summary judgment in favor of EIRMC and Dr. Marano (collectively, Respondents). The Leppers
argue the district court erred in ruling that based on the language of its Scheduling Order, the

                                                1
Leppers’ expert witness disclosures required disclosure of all expert witness opinions, including
foundational facts required by statute. We vacate and remand for further proceedings.
                   I.   FACTUAL AND PROCEDURAL BACKGROUND
       On August 19, 2010, Charles Lepper underwent surgery on his lower back, which was
performed by Dr. Marano at EIRMC. Charles was discharged from the hospital on September 3,
2010. However, due to pain and complications following the surgery, Charles was readmitted to
EIRMC on September 10, 2010. The next day, a physician’s order was issued directing nurses to
ask that Dr. Marano be contacted to see Charles regarding his symptoms. However, the nurses at
EIRMC never contacted Dr. Marano as ordered.
       On September 14, 2010, while still admitted to EIRMC, Charles developed severe back
pain and leg numbness. EIRMC’s nurses and Dr. Marano allegedly failed to take steps upon
becoming aware of Charles’s condition to evaluate, treat, or care for him. On September 15,
2010, another nurse took over Charles’s care and performed an assessment on him at
approximately 8:32 a.m. At that time, Charles was unable to move his legs and was experiencing
acute back and leg pain. However, apparently that nurse did not communicate Charles’s
worsening condition to a doctor. Dr. Marano later testified that “nothing was reported” to him
about Charles’s deteriorating condition until he “walked in on rounds” at approximately 10:00
a.m. on September 15, 2010. At that time, Dr. Marano ordered an MRI for Charles, which led to
the diagnosis that Charles was suffering from the effects of a compression of the cauda equina as
a result of an epidural hematoma. Charles ultimately suffered permanent paralysis of his lower
extremities and has bowel and bladder dysfunction to the extent that he requires a catheter and a
colostomy bag.
       On June 17, 2011, the Leppers filed a medical malpractice claim against EIRMC. The
Leppers subsequently amended the complaint to add Dr. Marano as a co-defendant. On January
18, 2013, the district court entered its Order and Notice Setting Jury Trial. In that order, the
district court required the Leppers to disclose their expert witnesses, “including opinions and
conclusions” at least 100 days before trial, or December 2, 2013. The parties subsequently
stipulated to modify the expert witness and discovery disclosure deadlines, but the substantive
language from the original order regarding what disclosures were required remained unchanged.
The parties’ stipulated agreement to an extension of the discovery deadlines was formalized by a



                                               2
court order (Scheduling Order). The result was that the Leppers were required to file their expert
witness disclosures, including opinions and conclusions, by October 30, 2013.
       The Leppers filed their expert witness disclosures on October 30, 2013, disclosing the
opinions and conclusions of Bradford W. DeLong, M.D. (Dr. DeLong) and Elizabeth Arruda,
RN, BSN, CMSRN (Arruda). However, the disclosures did not reference the experts’ familiarity
with the applicable standard of care.
       Respondents subsequently filed a motion in limine to strike and exclude the Leppers’
expert witnesses, including Dr. DeLong and Arruda, on the basis that the expert witness
disclosures made no mention of familiarity with the applicable standard of care. On December 3,
2013, the district court entered an order granting the motion to strike the Leppers’ expert
witnesses. As to Dr. DeLong and Arruda, the district court reasoned that their disclosures did not
include the elements required by Idaho Code section 6-1012, in particular, knowledge of the
local standard of care. The district court noted that the Leppers’ duty to disclose “included the
duty to disclose all testimony which would establish the witness’ competency to testify.”
(emphasis in original). The district court ruled that because Dr. DeLong and Arruda did not
affirmatively show their knowledge as to the local standard of care, and how they came by that
knowledge, their testimony was irrelevant.
       That same day, the Leppers filed a motion for reconsideration of the district court’s
December 3, 2013 order, as well as a motion to supplement their expert disclosures and to extend
the expert disclosure deadline. The district court ruled on those motions in an order dated
December 5, 2013. In that order, the court found no basis to reconsider its December 3, 2013
order, but allowed the Leppers fourteen days to supplement their original expert disclosures to
show Arruda and Dr. DeLong were familiar with the applicable standard of care, or an
alternative basis for the admissibility of their testimony.
       On December 17, 2013, the Leppers produced supplemental disclosures and reports
regarding Arruda and Dr. DeLong. The disclosures stated that both experts had familiarized
themselves with the applicable standard of care, as set forth in their supplemental reports. The
following day, Respondents filed a motion to reconsider the December 5, 2013, order granting
the Leppers fourteen days in which to supplement their expert disclosures.
       The district court granted that motion in a January 14, 2014 order, which stated:



                                                  3
               At the time of the [December 3, 2013,] hearing, the court sustained the
       object[ion] precluding the testimony on the grounds that the testimony was
       irrelevant since it was not related to a local standard of care. However, through
       various statements made at the time of the objection hearing, [the] Court believed
       that the defective disclosure was perhaps due to inadvertence in disclosing how
       the experts became familiar with the local standard of care.
       …
               In review, it is now clear that this was not a situation where there was an
       inadvertent failure in disclosing how the expert witnesses were familiar with the
       local standard of care, but rather a complete failure on the part of the expert
       witnesses to familiarize themselves with the standard of care. As such, as of the
       time disclosures were due, as of the time Defendants objected, as of the time of
       the hearing on the objection, and as of the time Plaintiffs sought reconsideration
       and additional time, Plaintiffs’ experts had still not familiarized themselves with
       the local standard of care. There was no showing of good cause why the experts
       had not previously familiarized themselves with the standard of care, but simply a
       request for additional time to do so.
Thus, the district court determined that it erred when it granted the Leppers more time to file
their supplemental expert disclosures. Consequently, the district court granted Respondents’
motion to reconsider the court’s December 5, 2013, order. The district court also noted that “[t]o
the extent Defendants believe this ruling is dispositive of the case, they may file a motion for
summary judgment. The motion may be based on the record without need for a hearing.”
       That same day, Respondents filed motions for summary judgment on the basis that
without experts to testify as to how either party breached the applicable standard of care, the
Leppers could not meet their burden of proof.
       Seven days later, the Leppers filed a motion for reconsideration of the district court’s
January 14, 2014, order. The district court granted the Leppers fourteen days to file all affidavits,
briefs, or other documents in opposition of the motions for summary judgment, as well as any
documents in support of the Leppers’ motion for reconsideration. The Leppers subsequently filed
a supplemental affidavit of Arruda, which outlined her review of EIRMC’s internal policies and
procedures which were disclosed by EIRMC after the October 30, 2013, disclosure deadline.
       The district court addressed both the motion for summary judgment and the motion for
reconsideration in a February 14, 2014, order. In that order, the district court denied the Leppers’
motion for reconsideration and granted Respondents’ motions for summary judgment. The court
concluded that it would not consider the affidavits from the Leppers’ expert witnesses in
opposition to summary judgment and/or in support of reconsideration because the affidavits were

                                                 4
filed after the October 30, 2013, disclosure deadline and were therefore untimely. The court
again noted that Arruda and Dr. DeLong were not familiar with the local standard of care at the
time expert disclosures were due and concluded that without the testimony of competent experts,
“there is no dispute that . . . Plaintiffs cannot present a prima facie case of malpractice against
Defendants, [and] Defendants are entitled to summary judgment.”
         Concurrent with entering summary judgment in favor of Respondents, the district court
entered its judgment pursuant to IRCP 54. On February 28, 2014, the Leppers filed a motion for
reconsideration of the court’s February 14, 2014, order and subsequent final judgment. On
March 14, 2014, the district court entered an order denying the Leppers’ motion for
reconsideration, reasoning again that the inadmissible supplemental expert disclosures and
reports could not be used to preclude summary judgment. The Leppers timely appealed to this
Court.
                                      II.    ISSUES ON APPEAL
   1. Whether the district court abused its discretion in ruling that its Scheduling Order
      required disclosure of all information that would establish the Leppers’ experts’
      competency to testify.
   2. Whether the district court abused its discretion by excluding the testimony of Dr. DeLong
      and Arruda.
   3. Whether the district court erred by denying the Leppers’ motion to reconsider the
      exclusion of their experts.
   4. Whether the district court erred by granting Respondents’ motion for reconsideration.
   5. Whether the district court erred by granting the Respondents’ motion for summary
      judgment.
   6. Whether the district court erred by denying the Leppers’ motion to reconsider the court’s
      decision granting summary judgment in favor of Respondents.
   7. Whether Respondents are entitled to attorney fees on appeal.
                               III.         STANDARD OF REVIEW
         This Court reviews a summary judgment order under the same standard the district court
used in ruling on the motion. Edmunds v. Kraner, 142 Idaho 867, 871, 136 P.3d 338, 342 (2006).
“[I]f the pleadings, depositions, and admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law,” summary judgment is proper. I.R.C.P. 56(c). The burden is on the
moving party to prove an absence of genuine issues of material fact. Evans v. Griswold, 129


                                                  5
Idaho 902, 905, 935 P.2d 165, 168 (1997). In addition, this Court views the facts and inferences
in the record in favor of the non-moving party. Id.
        When reviewing the trial court’s evidentiary rulings, this Court applies an abuse of
discretion standard. Dulaney v. St. Alphonsus Reg’l Med. Ctr., 137 Idaho 160, 163–64, 45 P.3d
816, 819–20 (2002).
                                        IV.    ANALYSIS
        The Leppers raise several issues on appeal. The ultimate issue is whether the district
court erred in granting summary judgment in favor of Respondents. However, the resolution of
that issue, together with the other sub-issues the Leppers identify, turns on whether the district
court erred in excluding the Leppers’ expert witnesses on the ground that the Leppers failed to
comply with the court’s Scheduling Order. More specifically, the issue is whether the district
court erred in concluding that its Scheduling Order, which required disclosure of expert
witnesses and their opinions and conclusions, also required disclosure of all foundational
requirements under Idaho Code sections 6-1012 and 6-1013. Thus, we first address that aspect of
the district court’s ruling.
A. The district abused its discretion when it excluded the Leppers’ experts.
        The Leppers argue that the district court erred in concluding that its Scheduling Order
required disclosure of all foundational requirements under Idaho Code sections 6-1012 and 6-
1013, and in ultimately striking their experts for failing to provide such foundation in their expert
witness disclosures. Respondents argue that this Court’s decision in Edmunds v. Kraner, 142
Idaho 867, 136 P.3d 338 (2006), indicates that expert witness disclosures must include such
foundational requirements. Thus, Respondents argue that the district court correctly interpreted
its Scheduling Order to require disclosure of foundation for the Leppers’ experts’ testimony.
Consequently, Respondents urge this Court to affirm the district court’s decision striking the
experts due to the Leppers’ failure to disclose foundational requirements in their expert witness
disclosures.
        A trial court has authority to sanction parties for non-compliance with pretrial orders, and
sanctions may include those enumerated in I.R.C.P. 37(b)(2)(B), (C) and (D) for discovery
violations. I.R.C.P. 16(i). It is within the district court’s discretion whether to impose such
sanctions, and we will not overturn such a decision absent a manifest abuse of that discretion.
Edmunds, 142 Idaho at 872–73, 136 P.3d at 343–44. When determining whether a district court

                                                 6
abused its discretion, this Court considers three factors: (1) whether the trial court correctly
perceived the issue as one of discretion, (2) whether it acted within the boundaries of its
discretion and consistently with applicable legal principles, and (3) whether it reached its
decision through an exercise of reason. Id. Here, the district court granted Respondents’ motion
to strike the Leppers’ experts on the basis that the Leppers failed to comply with its Scheduling
Order, which was a sanction pursuant to I.R.C.P. 16. Thus, we review that decision for an abuse
of discretion.
       A review of the record indicates that the district court correctly perceived its decision to
strike the Leppers’ experts as one of discretion. However, for reasons discussed below, we hold
that the district court acted outside the boundaries of that discretion and inconsistent with this
Court’s precedent when it decided to strike the Leppers’ experts.
       Before outlining the relevant law, it is important to understand the way in which
discovery proceeded in this case. The district court’s amended Scheduling Order stated:
       Plaintiffs’ expert witness disclosure, including opinions and conclusions must be
       filed on or before October 30, 2013.
The Leppers filed their expert witness disclosures on October 30, 2013, disclosing the opinions
and conclusions of Dr. DeLong and Arruda. Respondents subsequently filed a motion in limine
to strike and exclude Dr. DeLong and Arruda on the basis that the expert witness disclosures
made no mention of familiarity with the applicable standard of care. The district court agreed
with Respondents and entered an order granting their motion to strike Dr. DeLong and Arruda.
The district court reasoned that the disclosures did not include the elements required by Idaho
Code section 6-1012: particularly, knowledge of the local standard of care. The district court
noted that the Leppers’ duty to disclose “included the duty to disclose all testimony which would
establish the witness’ competency to testify.” (emphasis in original). The district court ruled that
because Dr. DeLong and Arruda did not affirmatively show their knowledge as to the local
standard of care, and how they came by that knowledge, their testimony was irrelevant and
should therefore be excluded. The district court, by some inferential understanding, determined
that the foundational requirements of Idaho Code sections 6-1012 and 6-1013 must be included
in the disclosure of the experts’ opinions and conclusions. The relevant law and the facts of this
case do not support such a great inferential leap.
       As a preliminary matter, the district court erred in assuming that Idaho Code sections 6-
1012 and 6-1013 apply to disclosure requirements. There is a difference between the
                                                 7
requirements for expert witness disclosures in the early discovery stages of a case, and the
requirements for admissibility of expert witness testimony at trial or in summary judgment.
Idaho Code sections 6-1012 and 6-1013 apply to the admissibility of expert witness testimony
for trial, not to disclosures in the discovery stages of a case.
        Our discovery rules pertaining to expert witnesses provide:
                A party must disclose to the other parties by interrogatory and/or court
        order, the identity of any witness it expects will testify at trial to present evidence
        under I.R.E. 702, 703 and 705.
               For individuals retained or specially employed to provide expert testimony
        in the case or who are employees of the party: a complete statement of all
        opinions to be expressed and the basis and reasons therefore; the data or other
        information considered by the witness in forming the opinions; any exhibits to be
        used as a summary of or support for the opinions; any qualifications of the
        witness, including a list of all publications authored by the witness within the
        preceding ten years; the compensation to be paid for the testimony; and a listing
        of any other cases in which the witness has testified as an expert at trial or by
        deposition within the preceding four years.
I.R.C.P. 26(b)(4)(1)(i). Although this rule contains a detailed list of the information that parties
must disclose for expert witnesses, the language indicates that the information must be
specifically requested by interrogatory or court order.
        Consistent with that premise, in Edmunds, this Court determined that the district court
abused its discretion when it imposed discovery sanctions on a party for failing to disclose
information not specifically required by its scheduling order. 142 Idaho at 875, 136 P.3d at 346.
There, the plaintiff had disclosed his standard of care expert prior to the district court’s deadline,
but later filed an affidavit changing the expert’s opinion on the local standard of care. Id. at 872,
36 P.3d at 343. The district court excluded the affidavit, finding that it was untimely under the
scheduling order and I.R.C.P. 26(e) because it was filed more than a year after the pretrial order
deadline and because it contained different opinions from those expressed in the first disclosure.
Id. at 874, 136 P.3d at 345. On appeal, this Court held that the district court abused its discretion
in excluding the affidavit because that decision was based on a scheduling order that only asked
for the names of the expert witnesses, not information relating to the local standard of care. Id. at
874–75, 136 P.3d at 345–46.
        Respondents argue that Edmunds actually supports the conclusion that a scheduling order
requiring opinions and conclusions necessarily includes foundation for those opinions and
conclusions pursuant to Idaho Code sections 6-1012 and 6-1013. This argument is without merit.
                                                   8
The paragraph in Edmunds addressing Idaho Code sections 6-1012 and 6-1013 was merely dicta
recognizing that expert testimony must demonstrate the expert’s familiarity with the applicable
standard of care before it can be admissible as evidence. 142 Idaho at 874, 136 P.3d at 345
(emphasis added). Contrary to Respondents’ interpretation of what Edmunds represents, this
Court explicitly noted that the district court erred by essentially reading the requirements of
Idaho Code sections 6-1012 and 6-1013 into its pretrial order because it “did not give the
Edmunds notice that they would be held to this standard in their initial disclosures, and ignored
that Idaho law and rules of civil procedure contemplate that expert opinions can change and
develop during the course of litigation.” Id. at 875, 136 P.3d at 346. This Court did note,
however, that district courts are free to issue more detailed pretrial orders to further clarify the
general rules of discovery. Id. However, without express language in the scheduling order
requiring information regarding the standard of care, this Court was unwilling to read that
requirement into the order in Edmunds. The holding and reasoning from Edmunds actually
supports the opposite conclusion than the one Respondents advance in this case.
       Thus, as illustrated in Edmunds, this Court is unwilling to uphold discovery sanctions that
are based on a party’s failure to comply with disclosure requirements that do not appear on the
face of the scheduling order. To hold otherwise would leave much uncertainty and inconsistency
in the interpretation of vague and generalized scheduling orders. Additionally, if parties happen
to miss the mark in interpreting such vague scheduling orders, they face harsh consequences,
such as those the Leppers faced in this case—exclusion of experts and potentially even
subsequent dismissal of their case. Such results are undesirable considering the parties have not
yet completed discovery.
       If a trial court in its discretion wishes to have an appropriate pretrial order containing
names, opinions, conclusions, and foundational requirements, an example of such an order is
illustrated in a recent decision from this Court. In Easterling v. Kendall, No. 42158, 2016 WL
298797 (Idaho Jan. 25, 2016), the district court’s scheduling order required that the parties
identify each expert and provide the subject matter each witness was expected to testify to and all
information required under I.R.C.P. 26(b)(4). Specifically, the scheduling required the parties to
identify each expert witness they intended to call at trial and to provide the subject matter each
witness was expected to testify to and all information required under Idaho Rule of Civil
Procedure 26(b)(4). Id. at *6. Thus, unlike the scheduling order in Edmunds, which required

                                                 9
disclosure of only the names of the experts, the scheduling order in Easterling explicitly required
disclosure of the expert witness’ names, opinions, conclusions, and all information under Rule
26(b)(4). The detailed scheduling order in Easterling gave parties appropriate notice as to
precisely what detail was required by the trial judge in the parties’ initial disclosures. Of course,
trial judges have discretion as to which form to use in structuring their scheduling orders, but
they need to state with particularity what information they require to be included in initial
disclosures.
       We recognize that the district court in this case did not have the benefit of our decision in
Easterling when it ruled on the motion to strike. However, it did have this Court’s decision in
Edmunds, which, as indicated above, emphasized the importance of district courts issuing
detailed scheduling orders to put parties on notice of what is expected for expert witness
disclosures. Based on the transcripts from the hearings below, the district court recognized this
when it stated, “Edmunds kind of makes the suggestion that the judge, if the judge is going to
require disclosure, maybe the judge ought to indicate that the statute’s part of the required
disclosure.” However, the court was then misled by counsel for defendants when they continued
to insist that “opinions and conclusions” necessarily includes showing knowledge of the
applicable standard of care, and that Edmunds supports that proposition. As we have discussed
above, Edmunds explicitly stands for the opposite proposition.
       Counsel for Respondents also suggested that consistent with Edmunds, the district court
issued a detailed pretrial order, which somehow required disclosure of information regarding the
applicable standard of care. The Scheduling Order in this case was not so detailed. Although it
required opinions and conclusions, the order said nothing about disclosing the applicable
standard of care. Therefore, by the plain language of the Scheduling Order, the Leppers were
only required to disclose the opinions and conclusions of experts Dr. Delong and Arruda, not the
foundational requirements for those opinions and conclusions. We emphasize again that
scheduling orders must be detailed to put parties on notice as to what specific information is
required for expert witness disclosures. In some instances it may be appropriate to include
I.R.C.P. 26(b)(4)’s requirements, but in others, trial courts may find that foundation is not needed
until proper inquiries pursuant to depositions and interrogatories have been made and the
discovery process is complete.



                                                 10
       Our evidentiary rules support our conclusion that a scheduling order requiring the
disclosure of opinions and conclusions does not, by its terms, refer to the facts and data upon
which those opinions and conclusions were based. Idaho Rule of Evidence 703, which deals with
the basis of an expert witness’s testimony, provides that “the facts or data in the particular case
upon which an expert bases an opinion or inference may be those perceived by or made known
to the expert at or before the hearing.” Conversely, Idaho Rule of Evidence 705, which deals
with the disclosure of facts or data underlying an expert’s opinion, provides “the expert may
testify in terms of opinion or inference and give the reasons therefor without prior disclosure of
the underlying facts or data . . . provided further that, if requested pursuant to the rules of
discovery the underlying facts or data were disclosed.” (emphasis added). Read together, these
two provisions suggest that the court must ask specifically for the underlying facts or data of an
expert’s opinions in its scheduling orders. The rules do not support the premise that a scheduling
order that only requires the disclosure of experts’ opinions and conclusions necessarily includes
the underlying facts and data of those opinions and conclusions.
       Here, the district court’s Scheduling Order stated: “Plaintiff(s’) expert witness disclosure,
including opinions and conclusions must be filed at least 100 days before trial.” Thus, unlike the
scheduling order in Easterling, the Scheduling Order in this case did not reference Idaho Rule of
Civil Procedure 26 disclosures, nor did it mention the foundational fact disclosures under Idaho
Code section 6-1012 and 6-1013. When the parties stipulated to amend the disclosure dates in the
pretrial order, the district court’s language regarding the scope of disclosures from the initial
Scheduling Order did not change. Indeed, the stipulation merely changed the disclosure deadline:
       Plaintiffs’ expert witness disclosure, including opinions and conclusions must be
       filed on or before October 30, 2013.
Like the initial Scheduling Order, the amended Scheduling Order did not reference Idaho Rule of
Civil Procedure 26 or Idaho Code sections 6-1012 and 6-1013. Thus, the plain language of the
district court’s amended Scheduling Order only required the experts’ opinions and conclusions,
which the Leppers fully complied with in their expert witness disclosures. By reading additional
requirements into the Scheduling Order, the district court in this case effectively revised its
Scheduling Order, which was an abuse of discretion. See Citizens Against Range Expansion v.
Idaho Fish And Game Dep’t, 153 Idaho 630, 635, 289 P.3d 32, 37 (2012) (“Although a district
court is given deference in its interpretation of its own order, that deference cannot extend so far
as to allow interpretation to become revision.”).
                                                11
       The district court erred when it made the inferential leap that “opinions and conclusions”
necessarily included all foundational facts, including the standard of care. We decline to hold the
Leppers to a higher disclosure standard than what was required by the plain language of the
Scheduling Order. Again, the district court was free to issue a more detailed scheduling order
explicitly requiring such foundational facts, but without doing so, the Leppers could not be held
to more demanding disclosure requirements that they had no prior notice of. We note that the
supplemental affidavits in this case detailing the applicable standard of care for both experts
were provided well before the discovery deadline. In any event, we hold that because the district
court read requirements into its Scheduling Order that did not appear on the face of the order, the
court abused its discretion in excluding experts Dr. DeLong and Arruda.
B. The district court abused its discretion when it denied the Leppers’ motions for
   reconsideration and when it granted Respondents’ motion for reconsideration.
       We review a district court’s denial of a motion for reconsideration for an abuse of
discretion. Rocky Mountain Power v. Jensen, 154 Idaho 549, 554, 300 P.3d 1037, 1042 (2012).
The parties in this case filed three separate motions for reconsideration leading up to summary
judgment. We address each in turn below.
       1. The Leppers’ first motion for reconsideration and Respondents’ subsequent motion
          for reconsideration.
       The Leppers filed a motion for reconsideration following the district court’s decision
striking its experts for failing to include information regarding the standard of care in its
disclosures. The district court denied the Leppers’ motion for reconsideration, stating that
although its Scheduling Order did not specifically reference the requirements of Idaho Code
section 6-1012, the Leppers’ disclosures still should have included information as to the experts’
knowledge of the local standard of care or other facts that would have made their testimony
admissible at trial. Despite denying the motion for reconsideration, the district court gave the
Leppers an extension of time to comply with its expectations for the disclosures.
       Respondents subsequently filed a motion to reconsider that extension of time, which the
district court granted. The district court at that time determined that it made a mistake when it
granted the Leppers additional leave within which to comply with its Scheduling Order because
it was clear that the experts had not familiarized themselves with the local standard of care by the
time the original disclosures were due. Therefore, the district court reaffirmed its earlier decision
excluding Dr. DeLong and Arruda from testifying.

                                                 12
       The district court abused its discretion first by denying the Leppers’ motion for
reconsideration, and then by granting Respondents’ motion for reconsideration, thereby
affirming its decision excluding Dr. DeLong and Arruda as experts. The district court based
these decisions on its initial incorrect determination that its Scheduling Order required the
Leppers to disclose information required under Idaho Code sections 6-1012 and 6-1013. As we
discussed above, the district court erred in holding the Leppers to that standard and in excluding
their experts on that basis. Because that erroneous reasoning was carried through to the foregoing
motions for reconsideration, the district court again abused its discretion, first by denying the
Leppers’ motion for reconsideration, and then, by granting Respondents’ motion for
reconsideration.
       2. The Leppers’ second motion for reconsideration.
       After the district court granted Respondents’ motion for reconsideration, the Leppers
filed a second motion for reconsideration, which included affidavits from Dr. DeLong and
Arruda regarding the applicable standard of care. The district court denied that second motion for
reconsideration on the basis that the disclosures for experts Dr. DeLong and Arruda were
deficient and irrelevant because they did not disclose a familiarity with the local standard of care
or other compliance with the requirements of Idaho Code sections 6-1012 and 6-1013. The
district court found that “there was no good cause for failing to timely disclose admissible expert
testimony and no good cause to allow additional time to do so,” and that Respondents would “be
prejudiced by allowing Plaintiffs additional time to prepare and disclose expert witness
testimony beyond the original disclosure date.” The district court consequently denied the
Leppers’ motion for reconsideration.
       As a preliminary matter, it is difficult to conceive how Respondents would have been
prejudiced by allowing the Leppers additional time to disclose information that was not required
on the face of the Scheduling Order. In the hearing on the first motion to reconsider, the only
prejudice the Respondents pointed out was that they (the Respondents) would be delayed.
Indeed, counsel for Dr. Marano asserted that if the district court granted the Leppers an
additional 14 days to disclose information regarding the applicable standard of care, it would
       throw[] everything 30, 45, 60 days forward because the calculations that are made
       with respect to taking depositions with respect to countering with expert witnesses
       are tailored to this Court’s order, which said by October 30 give us this stuff. So if
       we’re talking about getting it December 30, that’s 60 days. So it’s a 60-day

                                                13
       difference. Now, that’s prejudice. And it’s late, and there’s no excusable neglect
       for it being late. So that’s the prejudice Your Honor.
Counsel for Respondents did not explain how the delay was prejudicial. A mere conclusory
statement that delay prejudiced Respondents, without more, does not show prejudice. Trial was
not set to begin until early March of 2014. We simply cannot see how an additional two weeks
would have prejudiced Respondents. Assuming arguendo that Respondents were prejudiced,
their prejudice was likely slight compared to the severe prejudice the Leppers faced as a result of
the district court’s refusal to allow them more time with which to comply with its interpretation
of the Scheduling Order.
       In any event, it is clear that the district court denied the Leppers’ second motion for
reconsideration for the same reason it denied their first motion for reconsideration: because the
Leppers failed to disclose the experts’ familiarity with the applicable standard of care. Because
we hold that the Scheduling Order did not require the disclosure of such facts, and that the
district court abused its discretion in ruling otherwise, the district court also abused its discretion
when it denied the Leppers’ second motion for reconsideration. We turn now to the district
court’s decision granting summary judgment in favor of Respondents.
C. The district court erred when it granted summary judgment in favor of Respondents.
       To survive summary judgment in a medical malpractice case, a plaintiff must offer expert
testimony indicating that the defendant health care provider negligently failed to meet the
applicable standard of health care practice. Dulaney v. St. Alphonsus Reg’l Med. Ctr., 137 Idaho
160, 164, 45 P.3d 816, 820 (2002). In order for such expert testimony to be admissible, the
plaintiff must lay the foundation required by Idaho Code section 6-1013, showing: (a) that such
opinion is actually held by the expert witness; (b) that the expert witness can testify to the
opinion with a reasonable degree of medical certainty; (c) that the expert witness possesses
professional knowledge and expertise; and (d) that the expert witness has actual knowledge of
the applicable community standard of care to which his expert opinion testimony is addressed.
Id. (citing Morris ex rel. Morris v. Thomson, 130 Idaho 138, 937 P.2d 1212 (1997)).
       The applicable community standard of care is defined in Idaho Code section 6-1012. It is:
(a) the standard of care for the class of health care provider to which the defendant belonged and
was functioning, taking into account the defendant’s training, experience, and fields of medical
specialization, if any; (b) as such standard existed at the time of the defendant’s alleged


                                                  14
negligence; and (c) as such standard existed at the place of the defendant’s alleged negligence.
Id. (internal citations omitted).
        Moreover, an affidavit under Rule 56(e) of the Idaho Rules of Civil Procedure must be
made on personal knowledge, set forth facts that would be admissible in evidence, and
affirmatively show that the affiant is competent to testify as to the matters contained in the
affidavit. I.R.C.P. 56(e). When an affidavit is presented by a party opposing a motion for
summary judgment, the affidavit “must set forth specific facts showing that there is a genuine
issue for trial.” Id. Also, the party opposing summary judgment must show that the affidavit is
based upon the witness’s personal knowledge and that it sets forth facts as would be admissible
in evidence. Kolln v. Saint Luke’s Reg’l Med. Ctr., 130 Idaho 323, 331, 940 P.2d 1142, 1150
(1997). “The party offering the evidence must also affirmatively show that the witness is
competent to testify about the matters stated in his testimony.” Dulaney, 137 Idaho at 164, 45
P.3d at 820.
        Thus, an expert testifying as to the standard of care in a medical malpractice action must
show that he is familiar with the standard of care for the particular health care profession for the
relevant community and time. Perry v. Magic Valley Reg’l Med. Ctr., 134 Idaho 46, 51, 995 P.2d
816, 821 (2000). The expert must also state how he or she became familiar with that standard of
care; this can include an out-of-area expert obtaining knowledge of the local standard of care by
inquiring of a local specialist. Dulaney, 137 Idaho at 164, 45 P.3d at 820.
        Here, the Leppers filed affidavits and additional disclosures for Dr. DeLong and Arruda
prior to the district court revoking its December 19, 2013, second extended disclosure deadline.
The Leppers also filed updated affidavits and declarations in support of their second motion for
reconsideration and opposition to summary judgment. These affidavits, disclosures, and
declarations contained information demonstrating both Dr. DeLong and Arruda’s familiarity
with the applicable standard of care and how Respondents deviated from that standard of care.
        First, the Leppers filed a supplemental report from Arruda detailing her familiarity with
the local standard of care based on her consultation with a registered nurse who trains nurses at
BYU-Idaho, and who also trained nurses at EIRMC on the same floor where Charles Lepper
received treatment. Arruda then provided an additional sworn affidavit elaborating on IDAPA
nursing regulations; the applicable nurse licensure examination standards, the standards under
the interstate Nurse Licensure Compact, which Idaho is a member of; and the 2010 Idaho Falls

                                                15
community standard of nursing practice as confirmed through her conversation with the
registered nurse from BYU-Idaho. Arruda then stated that she relied on those standards to give
her opinion as to how the nurses at EIRMC failed to meet the applicable standard of care. All of
these sources can furnish foundation for standard of care testimony. See Mattox v. Life Care
Ctrs. of America, Inc., 157 Idaho 468, 478, 337 P.3d 627, 637 (2014) (expert witness “point[ed]
to specific state and federal regulations governing the operation of nursing facilities” to establish
her familiarity with the standard of care for Lewiston, Idaho nursing homes).
         As to Dr. DeLong, the Leppers apparently made concerted efforts 1 to locate a
neurosurgeon in Idaho Falls or in any community within Idaho for Dr. Delong to consult with,
but were unable to secure a neurosurgeon willing to discuss the standard of care. Consequently,
the Leppers pointed out to the district court that the standard of care for neurosurgeons in Idaho
Falls was indeterminable. The Leppers then correctly relied on this Court’s decision in Hoene v.
Barnes, 121 Idaho 752, 828 P.2d 315 (1992), for the proposition that common law principles
guide the determination of the applicable standard of care. As we noted in Hoene, the common
law rule in this state was the similar localities rule, and similar localities are not limited to those
in Idaho. Id. at 756, 828 P.2d at 319. We recognize that Hoene involved a situation where,
outside of one cardiovascular surgeon and his colleagues, who all practiced together as one
professional association, there was no other provider in the state of Idaho of the services the
surgeon provided to the plaintiff. However, we see no reason why the same rule should not apply
in circumstances here where every neurosurgeon in Idaho either declines to opine as to the
standard of care, or simply does not respond. This is assuming of course, that a party can make a
sufficient showing that concerted efforts have been made to secure information on the standard
of care from a like provider, but that those efforts failed due to refusal of the providers to opine.
Thus, in circumstances where not a single medical provider is willing to consult with a plaintiff’s
expert regarding the standard of care, the standard becomes indeterminable and the plaintiff may
then look to other similar localities or communities outside the state. Otherwise, medical
malpractice claimants in the Leppers’ situation would not be able to establish a prima facie case.



1
 The Leppers stated that they attempted to contact every neurosurgeon in the State of Idaho in an attempt to obtain
consultation on the standard of care, but that the neurosurgeons either declined to opine or did not reply.
Consequently, it appears not a single neurosurgeon in the State of Idaho was willing to discuss the local standard of
care with Dr. DeLong.

                                                         16
        Dr. DeLong’s affidavit testimony shows that Dr. DeLong consulted with a neurosurgeon
who practiced in Billings, Montana, to establish the standard of care. Dr. DeLong then relied on
that standard to determine that Dr. Marano did not exercise the degree of skill and learning
ordinarily possessed and exercised by practicing members of his profession and good standing in
similar localities.
        The district court did not base its decision at summary judgment on inadequacies of
affidavits of experts Dr. DeLong and Arruda. In fact, the district court did not consider their
affidavits at all in granting Respondents’ motion for summary judgment. Instead, the district
court once again focused on the Leppers’ failure to disclose information regarding the foundation
for the applicable standard of care in their initial disclosures. Because the district court excluded
Dr. DeLong and Arruda on that basis, the court concluded that the Leppers could not make out a
prima facie case absent their expert witness testimony. Because we held that the district court
abused its discretion in excluding Dr. DeLong and Arruda as experts, the district court should
have considered the affidavits of Dr. DeLong and Arruda to determine whether there was a
genuine issue of material fact that precluded summary judgment. Consequently, we hold that the
district court erred when it granted summary judgment in favor of Respondents. Because we hold
that the district court erred in granting summary judgment to Respondents, we do not need to
address whether the district court erred in denying the Leppers’ final motion to reconsider.
C. Respondents are not entitled to attorney fees on appeal.
        Respondents request attorney fees on appeal pursuant to Idaho Code section 12-121 and
Idaho Appellate Rules 40 and 41. All three provisions allow for attorney fees on appeal to the
prevailing party. I.C. § 12-121; I.A.R. 40; I.A.R. 41. Since Respondents are not the prevailing
parties on this appeal, we decline to award attorney fees.
                                       V.    CONCLUSION
        The district court abused its discretion when it interpreted its Scheduling Order to require
disclosure of information regarding the applicable standard of care when the order only asked for
the experts’ names, opinions, and conclusions. Consequently, the district court erred when it
excluded experts Dr. Delong and Arruda for failing to disclose information relating to the
standard of care. Because the district court’s decision regarding the expert witness disclosures
carried through and was the basis of the district court’s (1) denial of the Leppers’ initial motion
for reconsideration; (2) grant of Respondents’ motion for reconsideration; (3) denial of the

                                                 17
Leppers’ second motion for reconsideration; and (4) grant of summary judgment in favor of
Respondents, the district court erred in making those decisions as well. We therefore vacate the
judgment and remand for proceedings consistent with this opinion. We decline to award attorney
fees on appeal to Respondents. Costs to the Leppers.
           Chief Justice J. JONES and Justice EISMANN, CONCUR.
           HORTON, J., concurring.
           I reluctantly concur in the Court’s determination that the district court erred in its
interpretation of the Scheduling Order. This decision underscores the necessity that trial courts
carefully craft scheduling orders to avoid the type of gamesmanship that took place in this case
and which has not been addressed by the Court’s opinion.
As the Court notes, Plaintiffs were required to disclose the identity of their experts by October
30, 2013. The Plaintiffs did so and provided responses to discovery which represented that
accompanying reports by Dr. DeLong and Arruda set forth the substance of the opinions that the
witnesses were expected to give at trial “and the specific facts and data upon which such
opinions are based.” Of course, these reports did not contain “specific facts and data” relating to
the experts’ familiarity of the applicable standard of health care practice, as required by Idaho
Code section 6-1013, because neither expert had undertaken to familiarize himself or herself
with those standards.
           My view is that, in a medical malpractice case, the disclosure of the identity of an expert
expected to testify as to compliance with, or the failure to comply with, the applicable standard
of health care practice advances an implicit representation that the expert has, in fact, some basis
of knowledge on that subject. In this case, this implicit representation was made explicit by
Plaintiffs’ attorney2 in response to the motion to exclude the testimony of Dr. DeLong and
Arruda:
           Now, I can represent to you as an officer of the Court that these people would not
           give opinions that they weren’t prepared foundationally to back up and do it
           properly.
           …
           I guess the point that I’m making, your Honor, is this: There are various ways that
           an expert can become familiar. If they want to know, they can ask. As we’re
           willing to tell them. I mean, this isn’t a hide the ball. This isn’t a contest of cat
           and mouse. We’re willing to tell them.


2
    The misrepresentation to the trial court was not made by Mr. Nalder.

                                                          18
The clear import of these statements is that Dr. DeLong and Arruda had familiarized themselves
with the applicable standard of health care practice when preparing their opinions. This was not
the case. Whether the misrepresentation was intentional or reckless, it is perhaps subject to
sanctions under other provisions of the Idaho Rules of Civil Procedure or Bar disciplinary
proceedings. However, I reluctantly agree with the Court that such misrepresentations are not
sanctionable under Idaho Rule of Civil Procedure 16(i) for violation of the Scheduling Order.
       In order to avoid the situation presented in the instant case, if a trial court wishes to rely
on Idaho Rule of Civil Procedure 16(i) as an enforcement mechanism, the scheduling order must
clearly specify that disclosure of opinions by experts offering testimony subject to the
requirements of Idaho Code section 6-1013 must set forth the basis upon which the expert is
familiar with the applicable standard of health care practice. However, I do not view enforcement
of scheduling orders as the best mechanism for resolving disputes regarding the admissibility of
such expert testimony.
       Instead, this case underscores the desirability of crafting scheduling orders that set
witness disclosures and discovery cutoffs sufficiently in advance of the scheduled trial so that the
court may entertain summary judgment motions. In my view, it is less desirable to evaluate the
admissibility of expert testimony in the context of enforcement of a scheduling order than in the
course of ruling on a motion for summary judgment. In the latter instance, the requirements of
Idaho Rule of Civil Procedure 56(e) provide the trial court with an appropriate mechanism to
evaluate the admissibility of opinion testimony. Further, Idaho Rule of Civil Procedure 56(g)
provides a mechanism for dealing with bad faith by a party.
       EISMANN, J., concurs.
       W. JONES, J., dissenting:
       I feel compelled to dissent from the majority opinion because I do not believe the district
court judge abused his discretion in striking the plaintiffs’ expert witnesses on the grounds that
they were not adequately disclosed and thereon dismissing the case on summary judgment since
the plaintiffs did not have an expert who could opine that any of the defendants committed
malpractice by breaching the applicable standard of care.
       In the present case, the district court entered a pre-trial Order requiring plaintiffs to
disclose their experts by October 30, 2014. The Order stated that such experts be disclosed
“including opinions and conclusions.” (Emphasis added). As of the time for disclosures,

                                                19
plaintiffs disclosed only the experts’ names and that they would testify as to the standard of care
and that such standard of care was breached in several different ways. Thereafter, defendants
moved to exclude the experts on the grounds that the disclosure was inadequate. I would be
among the first to agree that the district court’s Order requiring disclosure was not the best I have
ever seen. Notwithstanding that fact, I feel that it was adequate considering other facts in the
case.
        The bottom line is that I believe plaintiffs’ failure to disclose the information required
regarding plaintiffs’ expert witnesses is not the result of the district court’s disclosure Order; on
the contrary, the failure of disclosure clearly was the result of plaintiffs’ delay in locating an
expert, familiarizing him/her with the standard of care in Blackfoot, and preparing their experts
with information regarding the standard of care and the reasons for breaching that standard. The
disclosure of such information is the type that would fall into the class “including opinions and
conclusions” (emphasis added) referenced by the district court judge in his disclosure Order. The
majority opinion seems to infer that the court’s Order referred to only one or more opinions and
conclusions, but intentionally totally ignores the word “including” which obviously refers to
something more than just opinions and conclusions.
        I feel that in this day and age any licensed attorney is presumed to know the Idaho Rules
of Civil Procedure, which include rules regarding disclosure of expert and lay witnesses. Idaho
Rule of Civil Procedure 26(b)(4)(A)(1) provides requirements regarding the disclosure of expert
witnesses as follows:
               Rule 26(b)(4)(A). Trial Preparation – Experts.
        (1) A party must disclose to the other parties by interrogatory and/or court order,
        the identity of any witness it expects will testify at trial to present evidence under
        I.R.E. 702, 703 and 705.
        (i) For individuals retained or specially employed to provide expert testimony in
        the case or who are employees of the party: a complete statement of all opinions
        to be expressed and the basis and reasons therefore; the data or other information
        considered by the witness in forming the opinions; any exhibits to be used as a
        summary of or support for the opinions; any qualifications of the witness,
        including a list of all publications authored by the witness within the preceding
        ten years; the compensation to be paid for the testimony; and a listing of any other
        cases in which the witness has testified as an expert at trial or by deposition
        within the preceding four years.




                                                 20
I.R.C.P. 26(b)(4)(A)(1)(i) (emphasis added). Additionally, although not applying directly to
disclosure of expert witnesses, Idaho Code section 6-1013 requires expert witnesses in medical
malpractice cases to have certain knowledge as follows:
       The applicable standard of practice and such a defendant's failure to meet said
       standard must be established in such cases by such a plaintiff by testimony of one
       (1) or more knowledgeable, competent expert witnesses, and such expert
       testimony may only be admitted in evidence if the foundation therefor is first laid,
       establishing (a) that such an opinion is actually held by the expert witness, (b) that
       the said opinion can be testified to with reasonable medical certainty, and (c) that
       such expert witness possesses professional knowledge and expertise coupled with
       actual knowledge of the applicable said community standard to which his or her
       expert opinion testimony is addressed . . . .
I.C. § 6-1013. Idaho Code section 6-1013 is useful information related to expert witness
disclosures emphasized by I.R.C.P. 26(b)(4)(A)(1)(i) and the court’s Order setting forth
disclosures “including opinions and conclusions.” (Emphasis added). It can perhaps be said to be
common knowledge, at least among trial attorneys, that the disclosure of expert witnesses means
something more than the witnesses’ names. This is emphasized by the fact that Judge Tingey’s
Order required information “including opinions and conclusions.”
       Returning to the facts of this case, at the hearing on defendants’ Motion to exclude
plaintiffs’ experts, plaintiffs’ counsel represented to the court that they did not understand the
court’s Order requiring the additional disclosure information, such as what the standard of care is
in Blackfoot, as well as how it was obtained, or how it was breached. In light of that situation,
the judge denied the defendants’ Motion and, under the belief that plaintiffs had just
misunderstood the Order, gave plaintiffs an additional fourteen days to provide the required
disclosures. When the time came to supplement the initial disclosures, plaintiffs threw a wicked
curve ball at Judge Tingey. At the hearing on the Motion to exclude plaintiffs’ experts again for
inadequate disclosures, plaintiffs’ attorney stated that they were unable to determine the standard
of care in Blackfoot and accordingly could not give any expert opinion as to the applicable
standard of care in Blackfoot as well as if defendants breached that standard of care or how it
was breached.
       In their supplemental disclosure, plaintiffs stated that they attempted to help their expert
familiarize himself with the standard of care in Blackfoot by obtaining information from
neurologists from around the state; however, every request had either been rejected or
unanswered. Accordingly, plaintiffs needed additional time to start from scratch to find a

                                                21
qualified expert. Moreover, such an expert would likely be an out of area expert, who would
therefore have to familiarize himself with the local standard of care by finding a town with
suitably similar local characteristics and medical procedures similar to the standard of care in
Blackfoot. It is easy to see that the work still remaining to respond appropriately to the disclosure
Order should have been started at the beginning of litigation.
       The record established that this case was initially filed on June 17, 2011, and the Order
for plaintiffs to disclose experts was entered on January 18, 2013. By stipulation and court
formalization, the parties set October 30, 2014 as the deadline for expert witness disclosure,
“including opinions and conclusions” (emphasis added); therefore, plaintiffs’ had at least 650
days to get their ducks in a row. I cannot see how any conclusion can be reached other than that
the plaintiffs simply did not exercise the diligence that one would expect to be used in such a
case. This Court reviews the district court’s Order for disclosure of experts witnesses’ opinions
under an abuse of discretion standard. I certainly cannot question the discretion of Judge Tingey
in determining that the failure to disclose plaintiffs’ experts was not in any way due to a problem
with the court’s pre-trial Order, but rather was entirely due to inattention or delay in preparing
for the case. If in fact plaintiffs were confused or did not fully understand what was meant by the
district court’s Order for disclosure of expert witnesses’ opinions, counsel should have reviewed
Idaho Rule of Civil Procedure 26(b)(4)(A) and Idaho Code section 6-1013. Moreover, plaintiffs
could have easily filed a motion with the court for clarification of its Order, and if necessary, for
additional time to disclose expert witnesses’ opinions.
       I would affirm the decision by the district court.




                                                 22